Title: To James Madison from John Quincy Adams, 7 February 1812
From: Adams, John Quincy
To: Madison, James


(Private)
Sir,
St. Petersburg 7. Feby. 1812
I have the honour to acknowledge the receipt of your favour of 15. Novr. last—and beg you to accept my acknowledgments for your obliging attention to the Circumstances, which though merely of a private nature, to myself had made it my duty to decline the highly honourable office, to which you had called me, and had prevented my return to the United States, on receiving your permission to that effect.
I was so fully aware of the strong foundation you had for concluding that I should return upon this invitation, and that the insuperable impediment to my return could not be known to you at the time, when you had offered the Mission here to another person, that I was for several months in the daily expectation of his arrival here. And although I cannot say I should have been in that contingency altogether insensible to the awkwardness of my situation, and the prospect of its necessary continuance for a full year, I had prepared myself to meet it, and should have been perfectly sensible that no part of its untowardness could have been imparted to you. I should have been gratified in yielding my place to a person whom I thought better suited to it, than to that which he must have quitted to assume it, and it was not untill I had seen his own publication, that I considered him by the refusal of the mission at this Court, as having thus far conferred a favour upon his Country as well as upon me.
That you had meditated a provision, in the event of his acceptance, for the merely possible contingency which actually occurred, affords me an additional motive of thanks to you; and however the Event, may by this time have become at least a reasonable cause of regret to him, it is at least satisfactory to me, that he saw in it at the time no cause for disappointment.
I shall now conformably to your directions, and the Instructions from the Secretary of State remain here as long as you shall deem it expedient. Hoping however that you will find it convenient and proper to replace me by a successor here, not later than the summer of the next year. My motives for wishing not to prolong my stay here beyond that period are most of them known to you; and the only additional one, that I ought to alledge is the severity of this Climate; which affects so sensibly the health of the delicate part of my family, that after the experience of four of its Winters in succession, a removal to a milder sky, will if not absolutely indispensable, be at least much to be desired.
There is another remark which I pursuade myself you will think deserving of Consideration, and which will apply as much, or more to any future mission here, than to mine. The Laws of the United States allow one Quarter’s Salary to their Ministers abroad, for their compensation and expences to return home, and this Quarter by the usage of the Department of State, commences from the time when the Minister receives his recall. As I accepted the mission here with the knowledge that the same principle would be applied to me, it is too late for me to claim the application of a different one, nor have I any such intention. It is obvious however that the expence, the time, and indeed every thing that concurs to the basis of compensation must very nearly be double in Amount for a return from Russia to what it can be from France, Spain or England. Even from those Countries, an allowance of three months, from the receipt of the recall, is so scanty that I question whether it has ever in a single instance been an actual compensation, either of time, or expence, to a Minister of the United States returning from Europe. But to return from Russia, three Months from the day of embarking, may be considered as a short passage to the United States. Another, and a more important difference, arises from the physical constitution of the Country. From all the Southern parts of Europe, the Navigation is open the year round, and a person may usually accomplish the voyage to America, within three or four Months from his having notice to undertake it. Here, from October to June departure by Sea is impossible, and the journey by land to a Country from which it would be possible, would in the case even of a small family, consume three times over the allowance of a Quarter’s Salary. I trust therefore you will indulge me in the request, that my notice to return, may, if without inconvenience it can, be transmitted to me at such a time as to save me any detention from the Season; and with regard to any future mission, the person charged with it, should be aware that in accepting the common provision allowed to others, for return, he makes himself liable to heavier charges, and greater inconveniences than they.
From my letter of this day, to the Secretary of State you will perceive the present state of political affairs here. It leads me the more strongly to regret the aspect of our relations with England. By the latest advices from London, there is not the least probability, either of a revocation of the orders in Council, or of a change in the Administration; though either of those Events is believed to be inseparable, from the other. The Regent holds out conciliatory language, without attempting to reconcile it with the menaces of retaliation, so freely scattered over Mr. Foster’s official correspondence. But conciliatory language, has so long been the instrument of British diplomacy, that it is no longer a fraud. There is not gilding enough to cover the metal.
That the National Spirit should have been roused in Congress and among the People by the Documents transmitted with your Message, I should have inferred from their effect upon my own feelings. If the British Ministers were in the situation of their Master, it would be conceivable that they should have made our dictating to France her municipal regulations the price of their allowing us the right to Navigate the Ocean. That we should submit to such conditions they could not believe; but they had made so many experiments upon our patience and forbearance, that they must have concluded them to be inexhaustible.
The prosperity of our Country, in the excellence of the late Harvests are not only extremely gratifying in themselves, but as they may contribute to supply the Wants of Europe, especially of England, where the scarcity is real, and cannot as heretofore be supplied from France. This may tend to preserve the Peace, when all other inducements fail. I have the honour to be, with perfect respect, Sir, your very humble and obedt. Servt.
